Title: To Alexander Hamilton from John Adams, [3 September] 1798
From: Adams, John
To: Hamilton, Alexander



Quincy [Massachusetts, September 3] 1798
Sir

I have received the Letter you did me the Honor to write me on the 24. of August: but not till the first of September: otherwise it would have been answered sooner. Mr Phillip Church, your Nephew whom you recommend to be a Captain of Infantry I have had the Pleasure to See, both in New York and Philadelphia, and have been so well Satisfied with all I know of him as to be very willing to appoint him and shall write to the Secretary at War accordingly.
With great Esteem I have the Honor to be Sir your most obedient and humble servant

John Adams
General Hamiltonat New York

